DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-20 are pending per Applicants 04/21/2022 filing and are allowed herein.  Claim 1 and 3-13 are amended.  Claim 2 is canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is to Bargetzi et al (US 2017/0006162), Brady et al (US 2018/0285171), Stott et al (US 9,883,003), Levy et al (US 2014/0122670), and Bader-Natal et al (US 2018/0375676).  None of the references individually or in combination would render the claimed invention anticipated or obvious.
Bargetzi teaches a system that has a processor to estimate a distance to RF beacons, determines location, accepts information defining conference type associated with preset resources. The processor displays preset parameter associated with conference type, receives preset information in response to displayed preset parameter, automatically associate preset information with preset resource based on determined location and conference type by communicating with remote server, and sends control command comprising settings to associated preset resources in response to start time.
Brady teaches a container that is built in variety of manners, including using both static and dynamic techniques, and dynamic techniques for building container allows pre-build system to include more pertinent data in the container while static techniques reduce computing workload and allow for pre-building containers for unscheduled meetings. The combination of static and dynamic building techniques is applied using layer repository, with the static base layer is used and customized for scheduled meetings as alternative. Pre-building containers allows users to quickly have access to secure and individual experience on computing device without needing to wait for container to build at the start of the meeting by creating isolated usage session provisioned with data for the meeting.
Stott 
Levy teaches a system that ensures that user defined policies can control virtual agents operation or deployment so as to proactively optimize application performance and avoid agent storms. The system controls a virtual infrastructure of virtual agents that can run virtually on machines in a datacenters environment, so that execution of the virtual agents can be done based on pre-defined policies and virtual agents without requirement to install and configure agents on each machine, thus saving time and operational overhead cost, marketing, improving and protecting application performance and up-time, reducing risk associated with making changes and ensuring simplified compliance in an efficient and effective manner.
Bader-Natal teaches a virtual conferencing system includes a multimedia stream distribution service that chooses a higher quality video for only the current speaker, and thus bandwidth requirements for the virtual conferencing system is significantly reduced. The flickering of the user interface due to conflicting updates of the software between the clients is prevented.
The claimed invention has been amended to remove the invention from the realm of abstraction, thereby making the claims patent eligible.  Where claim is directed to ensuring that compute instance will be available for use during meeting, or that meeting must be scheduled for different time when compute instance can be available for use. It enables meeting task to automatically update calendar of user with relevant information. It also allows the compute instance to be released or deleted automatically at a scheduled time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623